 

ASSET PURCHASE AGREEMENT

 

among:

 

WFS Services, Inc.

 

a Delaware Corporation,

 

Deborah Shapiro,

 

a Shareholder,

 

Ann Newman,

 

a Shareholder,

 

Michael Newman,

 

a Shareholder,

 

and

 

Medical Transcription Billing, Corp.,

 

a Delaware corporation

 

 

 

Dated on July 1 , 2016

 

 



 

 



Asset Purchase Agreement, MTBC & WFS-i- 

 



 

TABLE OF CONTENTS

 

    Page 1. Sale of Assets; Related Transactions 1 1.1 Purchase and Sale of the
Purchased Assets 1 1.2 Purchase Price 2 1.3 Reporting 3 1.4 Closing 3       2.
Representations and Warranties of the Seller and Shareholders 3 2.1 Entity
Representations and Warranties 3 2.2 Financial Statements 5 2.3 Absence Of
Changes 5 2.4 Title To Purchased Assets 7 2.5 Receivables 7 2.6 Clients 7 2.7
Intellectual Property; Privacy 7 2.8 Contracts 9 2.9 Liabilities 11 2.10
Compliance with Legal Requirements 11 2.11 Governmental Authorizations 13 2.12
Tax Matters 14 2.13 Employee and Labor Matters 14 2.14 Insurance 15 2.15 Certain
Payments, Etc. 16 2.16 Proceedings; Orders 16

 



Asset Purchase Agreement, MTBC & WFS-ii- 

 

 

2.17 Authority; Binding Nature of Agreements 17 2.18 Non-Contravention; Consents
17 2.19 Brokers 18 2.20 Full Disclosure 18       3. Representations and
Warranties of the Purchaser 18 3.1 Representations and Warranties of the
Purchaser 18 3.2 No Knowledge of Inaccuracy of Seller’s Representations and
Warranties 19 3.3 Authority; Binding Nature Of Agreements 20 3.4
Non-Contravention 20       4. Indemnification, Etc. 20 4.1 Survival of
Representations and Covenants 20 4.2 Indemnification By the Seller and
Shareholders 21 4.3 Indemnification By The Purchaser 22 4.4 Conditions of
Indemnification 23       5. Certain Post-Closing Covenants 23 5.1 Further
Actions 23 5.2 Confidentiality; Publicity 24 5.3 Employees 24 5.4 Accounts
Receivable 24 5.5 Non-Solicitation 24 5.6 Change of Name 25       6.
Miscellaneous Provisions 25 6.1 Further Assurances 25 6.2 Sole Representations
and Warranties 25 6.3 Fees and Expenses 25 6.4 Notices 25 6.5 Headings 26 6.6
Counterparts 26 6.7 Unattached Exhibits 26 6.8 Remedies Cumulative; Specific
Performance 27 6.9 Waiver 27 6.10 Amendments 27 6.11 Severability 27 6.12 Entire
Agreement 27 6.13 Knowledge 28 6.14 Construction 28 6.15 Choice 28

 



Asset Purchase Agreement, MTBC & WFS-iii- 

 



 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement is entered into on July 1, 2016, by and among: WFS
Services, Inc., a Delaware Corporation (the “Seller”), Deborah Shapiro, [ Ann
Newman ] and [ Michael Newman ] (the “Shareholders”), and Medical Transcription
Billing, Corp., a Delaware Corporation (the “Purchaser”). Certain capitalized
terms used in this Agreement are defined in Exhibit “A”.

 

Recitals

 

Whereas, the Purchaser desires to purchase the assets of the Seller, which is
engaged in the business of providing Billing Services (“Business”).

 

Whereas, Seller wishes to provide for the sale of substantially all of the
assets of the Seller, to the Purchaser on the terms set forth in this Agreement.

 

Now Therefore, in consideration of the respective covenants, agreements,
representations, warranties and indemnities herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby covenant and agree as follows:

 

Agreement

 

The parties to this Agreement, intending to be legally bound, agree as follows:

 

1. Sale of Assets; Related Transactions.

 

1.1 Purchase and Sale of the Purchased Assets. As of the Closing Date, and on
the terms and subject to the fulfillment of the conditions of this Agreement,
the Seller agrees to sell, assign and transfer all rights, title and interest in
and to certain tangible and intangible assets of the Seller to the Purchaser,
and the Purchaser agrees to purchase from the Seller the Purchased Assets, free
and clear of all Encumbrances. The Purchased Assets consist of: (a) all of the
Seller’s rights and remedies, as of and from the Closing Date, concerning each
Billing Agreement listed on Exhibit “A”; (b) all goodwill of Seller related to
the Billing Agreements and other Purchased Assets; (c) all software programs
and/or applications owned by Seller (including any associated licenses which are
assignable); (d) any other assets that are owned by Seller that are needed for
the conduct of the business of the Seller, provided that the Purchased Assets
shall not include any Excluded Assets; (e) all Intellectual Property of Seller,
including such right, title and interest in and to the name “WFS Services” as
Seller possesses;

 

(b) Excluded Assets. The Purchased Assets shall not include any property listed
on Exhibit “B”.

 



Asset Purchase Agreement, MTBC & WFS 

  

 

1.2 Purchase Price.

 

(a) The total purchase price (the “Purchase Price”) shall be as follows: (i) ONE
HUNDRED AND EIGHTY THOUSAND DOLLARS ($180,000), paid in 36 consecutive monthly
payments of FIVE THOUSAND DOLLARS ($5,000) with the first payment due within 30
days of the Closing Date (the “Base Consideration”); and (b) FIFTY PERCENT (50%)
of the positive quarterly Adjusted EBITDA of the WFS division for 12 consecutive
quarters beginning on the earlier of 90 days after the start of the first
Geisinger contract under the newly signed Master Services Agreement or 180 days
after Closing Date (the “Post-Closing Quarters”), with the first payment due 30
days after the close of the first full Post-Closing Quarter and each subsequent
quarterly payment likewise due within 30 days after the end of the respective
quarter (the “EBITDA Payment”).

 

(b) For avoidance of doubt, in the event that the Adjusted EBITDA of the WFS
Division is negative during a Post-Closing Quarter, Buyer shall not be entitled
to any reimbursement from Seller relative to the Adjusted EBITDA loss during
said Post-Closing Quarter, nor shall Buyer make an EBITDA Payment to Seller
during said Post-Closing Quarter.

 

(c) In the event that the combined annualized revenues of the Clients in good
standing decrease to less than ONE MILLION, THREE HUNDRED THOUSAND ($1,300,000)
( “Material Adverse Change”), the balance of the Base Consideration shall be
adjusted proportionate to the reduction in the annualized revenues of the Seller
since the Closing Date. Notwithstanding the foregoing, Seller shall continue to
have a right to receive, and Buyer shall have the obligation to pay, the
quarterly EBITDA Payments as set forth in section 1.2(b) above without a
proportionate reduction.

 

(d) Except as otherwise provided herein:

 

(i) Seller will be solely responsible for all expenses that accrue relative to
the Business and Purchased Assets though 11:59 P.M. Eastern Time on the Closing
Date;

 

(e) Any Adjustments may be adjusted directly between the Parties at any such
time as mutually agreed upon by the Parties.

 

(f) Seller has a total outstanding financial liability of $58,172.78 associated
with the Purchase Power line and postage advance made by Toyota Motor
Corporation. (“Outstanding Liability”) Seller agrees to pay Buyer an amount
equal to the Outstanding Liability within 180 days of Closing and, without
otherwise limiting its rights and remedies under this Agreement, Buyer reserves
the right to offset the entirety of the Base Payments and EBITDA Payment until
the Outstanding Obligation is fully recouped.

 



Asset Purchase Agreement, MTBC & WFS2 

 

 

1.3 Reporting. Seller and its agents shall have the right to review, copy and
audit the Purchaser’s relevant financial and Client records from time to time to
the extent reasonably required to enable Seller to determine if the true-up for
customer retention and Adjusted EBITDA are being calculated and paid as provided
in this Agreement. Each party shall bear its own costs and expenses as it
relates to any such review or audit.

 

1.4 Closing.

 

(a) The closing of the sale of the Purchased Assets to the Purchaser (the
“Closing”) shall be effective on July 1, 2016 at 12:01 AM EDT or such other date
and time as mutually agreed upon by the parties;

 

(b) At the Closing (or the first business day immediately following the same if
the Closing Date is a weekend or National holiday) or a date to be mutually
decided upon:

 

(i) The Seller shall execute and deliver to the Purchaser such bills of sale (in
the form attached as Exhibit “C”), endorsements, and other documents as may (in
the reasonable judgment of the Purchaser or its counsel) be necessary or
appropriate to convey, transfer and deliver to the Purchaser good and valid
title to the Purchased Assets free of any Encumbrances;

 

(ii) The Purchaser shall execute and deliver to the Seller the Assumption
Agreement (in the form attached as Exhibit “D”);

 

(iii) Seller shall deliver to Purchaser possession and custody of all medical,
business, contractual and financial records (“Records”) in Seller’s possession
for the Seller’s Former Clients and for Closing Date Clients, and Purchaser
shall maintain such records in compliance with all applicable laws and the
Seller’s Billing Agreements. During the Term of this Agreement Seller shall have
access at all reasonable times, upon reasonable advance notice and agreement of
the parties, to such Records.

 

2. Representations and Warranties of the Seller and Shareholders.

 

The Seller and Shareholders represent, jointly and severally, and warrant to the
Purchaser as follows:

 

2.1 Entity Representations and Warranties.

 

(a) Organization and Existence of the Seller. The Seller is a corporation
organized and validly existing under the Laws of Delaware.

 

(b) Entity Power and Capacity. The Seller and Shareholders have the entity
power, authority and capacity to own or lease its assets, including the
Purchased Assets, and to carry on the Business as now being conducted by it.

 



Asset Purchase Agreement, MTBC & WFS3 

 

 

(c) Validity of Agreement.

 

(i) The Seller and Shareholders have all necessary entity power, authority and
capacity to enter into and perform its obligations under this Agreement and any
other agreements or instruments to be delivered or given by it pursuant to this
Agreement.

 

(ii) The execution, delivery and performance by the Seller and Shareholders of
this Agreement and the consummation of the Transactions have been duly
authorized by all necessary entity action on the part of the Seller and
Shareholder’s execution of this Agreement constituting sufficient evidence
thereof.

 

(iii) This Agreement and any other agreements entered into pursuant to this
Agreement to which the Seller and/or Shareholders are a party constitute or will
constitute legal, valid and binding obligations of the Seller and Shareholders
enforceable against the Seller and Shareholders in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
or other Laws affecting the rights of creditors generally and except that
equitable remedies may be granted only in the discretion of a court of competent
jurisdiction.

 

(d) Authorizations. There is no requirement for the Seller or Shareholders to
make any filing with, give any notice to or obtain any consent or Authorization
from any Governmental Agency as a condition to the lawful consummation of the
Transactions.

 

(e) No Violation. The execution and delivery of this Agreement by the Seller and
the Shareholders, the consummation of the Transactions, and the fulfillment by
the Seller and Shareholders of the terms, conditions and provisions hereof will
not (with or without the giving of notice or lapse of time, or both):

 

(i) contravene or violate or result in a breach or a default under or give rise
to a right of termination, amendment or cancellation or the acceleration of any
obligations of the Seller under:

 

A. any Law;

 

B. any judgment, order, writ, injunction or decree of any Governmental Agency
having jurisdiction over the Seller;

 

C. the constating documents or any resolutions of the Seller; or

 

(ii) result in the creation or imposition of any Encumbrance on any of the
Purchased Assets.

 

(f) No Other Agreements to Purchase. Except for the Purchaser’s rights pursuant
to this Agreement, no Person has any option, warrant, right, call, commitment,
conversion right, right of exchange or other Contract or any right or privilege
(whether by Law, pre-emptive or contractual) capable of becoming an option,
commitment, conversion right, right of exchange or other Contract for the
purchase from the Seller and/or Shareholders of any of the Purchased Assets.

 



Asset Purchase Agreement, MTBC & WFS4 

 

 

2.2 Financial Statements. The Seller and Shareholders delivered to the Purchaser
the following financial statements (collectively, the “Financial Statements”):
(a) the balance sheets of the Seller as of December 31, 2014 and 2015, 2016 by
quarter and as of the last month of 2016 prior to the Closing Date (the
“Unaudited Interim Balance Sheet”), the related statements of income for the
year 2014 and 2015 by quarter and for 2016 by month through the Closing Date,
and the related statements of cash flows for 2014, 2015, and 2016 through the
Closing Date. The Financial Statements are accurate and complete in all material
respects, have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered (except that the interim financial
statements referred to in clause “(a)” of this Section 2.2 do not have notes)
and present fairly in all material respects the financial position of the Seller
as of the respective dates thereof and the results of operations of the Seller
for the periods covered thereby.

 

Purchaser will have the option, at its sole expense, to create such statements
internally or retain a public accounting firm to create such statements for the
purpose of complying with SEC requirements and Seller will provide full
cooperation and access to work papers and support materials as requested for
such statement creation. Depending on the Seller’s Financial Statements,
Purchaser may be required to file audited financial statements with the SEC
within 74 days of closing.

 

Seller shall also provide Purchaser with the following on or before Closing:
contracts with all Closing Date Client and suppliers, copies of invoices for
each Closing Date Client for the last 6 months, along with copies of all reports
sent to clients on a regular basis, any special invoicing instructions, vendor
invoices and contracts, leases, personnel records for all employees being hired,
and all documentation for software and systems used in the business. Subject to
the mutual consent of the Parties, some of the aforementioned documents maybe
provided at a later date.

 

2.3 Absence Of Changes. Except as set forth in Part 2.3 of the Disclosure
Schedule of the Financial Statements:

 

(a) there has not been any material adverse change in, and no event has occurred
that might have a material adverse effect on, the business, condition, assets,
liabilities, operations, financial performance, net income or prospects of the
Seller;

 

(b) there has not been any material loss, damage or destruction to, or any
interruption in the use of, any of the assets of the Seller and Shareholders
(whether or not covered by insurance);

 



Asset Purchase Agreement, MTBC & WFS5 

 

 

(c) the Seller and Shareholders have not purchased or otherwise acquired any
asset from any other Person, except for supplies acquired by the Seller and
Shareholders in the Ordinary Course of Business;

 

(d) the Seller and Shareholders have not leased or licensed any asset from any
other Person;

 

(e) the Seller and Shareholders have not made any capital expenditure;

 

(f) the Seller and Shareholders have not sold or otherwise transferred, or
leased or licensed, any material asset to any other Person;

 

(g) the Seller and Shareholders have not written off as uncollectible, or
established any extraordinary reserve with respect to, any material account
receivable or other indebtedness;

 

(h) the Seller and Shareholders have not made any loan or advance to any other
Person;

 

(i) the Seller and Shareholders have not (i) established or adopted any Seller
Employee Plan, or (ii) paid any bonus or made any profit-sharing or similar
payment to, or increased the amount of the wages, salary, commissions, fees,
fringe benefits or other compensation or remuneration payable to, any of its
directors, officers, employees or independent contractors;

 

(j) no Contract by which the Seller and Shareholders or any of the assets owned
or used by the Seller and Shareholders are or were bound, or under which the
Seller and Shareholders have or had any rights or interest, including any
Billing Agreement, have been amended or terminated and the Seller and
Shareholders have no knowledge of any pending amendments or terminations
contemplated by Seller’s Clients which has not been disclosed;

 

(k) the Seller and Shareholders have not incurred, assumed or otherwise become
subject to any Liability, other than accounts payable (of the type required to
be reflected as current liabilities in the “liabilities” column of a balance
sheet prepared in accordance with GAAP) incurred by the Seller and Shareholder
in bona fide transactions entered into in the Ordinary Course of Business;

 

(l) the Seller and Shareholders have not discharged any Encumbrance or
discharged or paid any indebtedness or other Liability, except for accounts
payable that (i) are reflected as current liabilities in the “liabilities”
column of the Unaudited Interim Balance Sheet or have been incurred by the
Seller and Shareholder since the date of the Unaudited Interim Balance Sheet, in
bona fide transactions entered into in the Ordinary Course of Business, and (ii)
have been discharged or paid in the Ordinary Course of Business;

 

(m) the Seller and Shareholders have not forgiven any debt or otherwise released
or waived any right or claim;

 



Asset Purchase Agreement, MTBC & WFS6 

 

 

(n) the Seller and Shareholders have not changed any of their methods of
accounting or accounting practices in any respect;

 

(o) the Seller and Shareholders have not entered into any transaction or taken
any other action outside the Ordinary Course of Business; and

 

(p) the Seller and Shareholders have not agreed, committed or offered (in
writing or otherwise) to take any of the actions referred to in clauses
“(c)“through “(o)“above.

 

2.4 Title To Purchased Assets. The Seller and Shareholders own, and have good
and valid title to, all of the Purchased Assets purported to be owned by it,
including: all Purchased Assets identified in Section 1.1 of this Agreement; all
Purchased Assets reflected on the Unaudited Interim Balance Sheet; all Purchased
Assets acquired by the Seller and Shareholders since the date of the Unaudited
Interim Balance Sheet; all rights of the Seller and Shareholders under Seller
Contracts; and all other Purchased Assets reflected in the books and records of
the Seller and Shareholders as being owned by the Seller and Shareholders. All
of said Purchased Assets are owned by the Seller and Shareholders free and clear
of any Encumbrances. Part 2.4 of the Disclosure Schedule identifies all of the
Purchased Assets that are being leased or licensed to the Seller and
Shareholders. The Purchased Assets will collectively constitute, as of the
Closing Date, all of the properties, rights, interests and other tangible and
intangible assets necessary to enable the Purchaser to conduct the Business in
the manner in which such business is currently being conducted.

 

2.5 Receivables. Part 2.5 of the Disclosure Schedule provides an accurate and
complete breakdown and aging of all accounts receivable, notes receivable and
other receivables of the Seller as of the Closing Date, which, except for the
Advanced Payment, are Excluded Assets.

 

2.6 Clients

. Part 2.6 of the Disclosure Schedule accurately identifies, and provides an
accurate and complete breakdown of the revenues received during the period
January 1, 2015 through the Closing Date from each Client. Except as set forth
in Part 2.6 of the Disclosure Schedule, Seller and Shareholders have not
received any notice or other communication (in writing or otherwise), and the
Seller and Shareholders have not received any other information, indicating that
any Client identified or required to be identified in Part 2.6 of the Disclosure
Schedule may cease doing business with the Seller or may otherwise reduce the
volume of business or the price of business transacted by such Person with the
Seller below historical levels.

 

2.7 Intellectual Property; Privacy.

 

(a) Products and Services. Part 2.7(a) of the Disclosure Schedule accurately
identifies and describes each Seller Product currently being designed,
developed, marketed, distributed, provided, licensed, or sold by the Seller .

 



Asset Purchase Agreement, MTBC & WFS7 

 

 

(b) Registered IP. Part 2.7(b) of the Disclosure Schedule accurately identifies:
(a) each item of Registered IP in which the Seller has or purports to have an
ownership interest of any nature (whether exclusively, jointly with another
Person, or otherwise); (b) the jurisdiction in which such item of Registered IP
has been registered or filed and the applicable registration or serial number;
(c) any other Person that has an ownership interest in such item of Registered
IP and the nature of such ownership interest; and (d) each Seller Product
identified in Part 2.7(b) of the Disclosure Schedule that embodies, utilizes, or
is based upon or derived from (or, with respect to Seller Products currently
under development, that is expected to embody, utilize, or be based upon or
derived from) such item of Registered IP. The Seller has provided to the
Purchaser complete and accurate copies of all applications, correspondence with
any Governmental Body, and other material documents related to each such item of
Registered IP.

 

(c) Inbound Licenses. Part 2.7(c) of the Disclosure Schedule accurately
identifies: (a) each Contract pursuant to which any Intellectual Property Right
or Intellectual Property is or has been licensed, sold, assigned, or otherwise
conveyed or provided to the Seller (other than (i) agreements between the Seller
and its employees in the Seller’s standard form thereof and (ii) non-exclusive
licenses to third-party software that is not incorporated into, or used in the
development, testing, distribution, maintenance, or support of, any Seller
Product and that is not otherwise material to the Seller’s business); and (b)
whether the licenses or rights granted to Seller in each such Contract are
exclusive or non-exclusive.

 

(d) Outbound Licenses. Part 2.7(d) of the Disclosure Schedule accurately
identifies each Contract pursuant to which any Person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable) or interest in, any Seller IP. The Seller is not bound
by, and no Seller IP is subject to, any Contract containing any covenant or
other provision that in any way limits or restricts the ability of the Seller to
use, exploit, assert, or enforce any Seller IP anywhere in the world.

 

(e) Royalty Obligations. Part 2.7(e) of the Disclosure Schedule contains a
complete and accurate list and summary of all royalties, fees, commissions, and
other amounts payable by the Seller to any Person (other than sales commissions
paid to employees according to the Seller’s standard commissions plan) upon or
for the sale, or distribution of any Seller Product or the use of any Seller IP.

 

(f) Ownership Free and Clear. The Seller exclusively owns all right, title, and
interest to and in the Seller IP free and clear of any Encumbrances (other than
licenses and rights granted pursuant to the Contracts identified in Part 2.7(f)
of the Disclosure Schedule).

 

(g) Protection of Proprietary Information. The Seller has taken all reasonable
steps to maintain the confidentiality of and otherwise protect and enforce their
rights in all proprietary information pertaining to the Seller or any Seller
Product. Without limiting the generality of the foregoing, no portion of the
source code for any software ever owned or developed by the Seller has been
disclosed or licensed to any escrow agent or other Person.

 



Asset Purchase Agreement, MTBC & WFS8 

 

 

(h) Sufficiency. The Seller owns or otherwise has, and after the Closing the
Purchaser will have, all Intellectual Property Rights needed to conduct its
business as currently conducted and planned to be conducted.

 

(i) Harmful Code. To the best of Seller’s actual knowledge(“Seller’s Knowledge”)
the Seller Products do not contain any “viruses,” “worms,” “time-bombs,”
“key-locks,” or any other devices that could disrupt or interfere with the
operation of the Seller Products or equipment upon which the Seller Products
operate.

 

(j) Valid and Enforceable; No Infringement. All Seller IP is valid, subsisting,
and enforceable. To the best of the Seller’s Knowledge, no Person has infringed,
misappropriated, or otherwise violated, and no Person is currently infringing,
misappropriating, or otherwise violating, any Seller IP. Part 2.7(g) of the
Disclosure Schedule accurately identifies (and the Seller has provided to the
Purchaser a complete and accurate copy of) each letter or other written or
electronic communication or correspondence that has been sent or otherwise
delivered by or to the Seller or any representative of the Seller regarding any
actual, alleged, or suspected infringement or misappropriation of any Seller IP,
and provides a brief description of the current status of the matter referred to
in such letter, communication, or correspondence.

 

(k) No Infringement of Third Party IP Rights. To Seller’s Knowledge, (i) the
Seller has never infringed (directly, contributorily, by inducement, or
otherwise), misappropriated, or otherwise violated or made unlawful use of any
Intellectual Property Right of any other Person or engaged in unfair
competition; (ii) no Seller Product, and no method or process used or
incorporated in any Seller Product, infringes, violates, or makes unlawful use
of any Intellectual Property Right of, or contains any Intellectual Property
misappropriated from, any other Person; and (iii)there is no legitimate basis
for a claim that the Seller or any Seller Product has infringed or
misappropriated any Intellectual Property Right of another Person or engaged in
unfair competition or that any Seller Product, or any method or process used or
incorporated in any Seller Product, infringes, violates, or makes unlawful use
of any Intellectual Property Right of, or contains any Intellectual Property
misappropriated from, any other Person, and no such claim is pending or, to the
best of the Seller’s Knowledge, threatened against the Seller. The Seller has
never received any notice or other communication (in writing or otherwise)
relating to any actual, alleged, or suspected infringement, misappropriation, or
violation by the Seller, any of their employees or agents, or any Seller Product
of any Intellectual Property Rights of another Person, including any letter or
other communication suggesting or offering that the Seller obtain a license to
any Intellectual Property Right of another Person.

 

2.8 Contracts.

 

(a) Part 2.8(a) of the Disclosure Schedule identifies each Billing Agreement and
each other Seller Contract. The Seller has delivered to the Purchaser accurate
and complete copies of all written Seller Contracts identified in Part 2.8(a) of
the Disclosure Schedule, including all amendments thereto. Each Seller Contract
is valid and in full force and effect.

 



Asset Purchase Agreement, MTBC & WFS9 

 

 

(b) Except as set forth in Part 2.8(b) of the Disclosure Schedule, to Seller’s
knowledge: (i) no Person has violated or breached, or declared or committed any
default under, any Seller Contract; (ii) no event has occurred, and no
circumstance or condition exists, that might (with or without notice or lapse of
time) (A) result in a violation or breach of any of the provisions of any Seller
Contract, (B) give any Person the right to declare a default or exercise any
remedy under any Seller Contract, (C) give any Person the right to accelerate
the maturity or performance of any Seller Contract, or (D) give any Person the
right to cancel, terminate or modify any Seller Contract; (iii) the Seller has
not received any notice or other communication (in writing or otherwise)
regarding any actual, alleged, possible or potential termination, violation or
breach of, or default under, or intention to reduce or limit the scope of
services or reduce the volume of the business under any Seller Contract; and
(iv) the Seller has not waived any right under any Seller Contract.

 

(c) Except as set forth in Part 2.8(d) of the Disclosure Schedule, the Seller
has never guaranteed or otherwise agreed to cause, insure or become liable for,
and the Seller has never pledged any of its assets to secure, the performance or
payment of any obligation or other Liability of any other Person.

 

(d) To Seller’s knowledge, the performance of the Seller Contracts will not
result in any violation of or failure to comply with any Legal Requirement.

 

(e) No Person is renegotiating, any amount paid or payable to the Seller under
any Seller Contract or any other term or provision of any Seller Contract.

 

(f) Except as set forth in Part 2.8(g) of the Disclosure Schedule, to Seller’s
Knowledge there is no basis upon which any party to any Seller Contract may
object to (i) the assignment to the Purchaser of any right under such Seller
Contract, or (ii) the delegation to or performance by the Purchaser of any
obligation under such Seller Contract.

 

(g) To Seller’s knowledge, the Assumed Contracts included in Part 2.8(h) of the
Disclosure Schedule collectively constitute all of the Contracts necessary to
enable the Seller to conduct its business in the manner in which such business
is currently being conducted.

 

(h) The Seller has provided Purchaser with complete copies of all written
Billing Agreements, including any and all addenda thereto, with the Closing Date
Clients, which are freely assignable to Purchaser without the need to obtain any
approval or consents from Clients or other parties.

 



Asset Purchase Agreement, MTBC & WFS10 

 

 

2.9 Liabilities.

 

(a) Except as set forth in Part 2.9(a) of the Disclosure Schedule, the Seller
has no Liabilities, except for: (i) liabilities identified as such in the
“liabilities” columns of the Unaudited Interim Balance Sheet; (ii) accounts
payable (of the type required to be reflected as current liabilities in the
“liabilities” column of a balance sheet prepared in accordance with GAAP)
incurred by the Seller in bona fide transactions entered into in the Ordinary
Course of Business since the date of the Unaudited Interim Balance Sheet; and
(iii) obligations under the Contracts listed in Part 2.9(a) of the Disclosure
Schedule, to the extent that the existence of such obligations is ascertainable
solely by reference to such Contracts.

 

(b) The Seller has not, at any time, (i) made a general assignment for the
benefit of creditors, (ii) filed, or had filed against it, any bankruptcy
petition or similar filing, (iii) suffered the attachment or other judicial
seizure of all or a substantial portion of its assets, (iv) admitted in writing
its inability to pay its debts as they become due, (v) been convicted of, or
pleaded guilty or no contest to, any felony, or (vi) taken or been the subject
of any action that may have an adverse effect on its ability to comply with or
perform any of its covenants or obligations under any of the Transactional
Agreements.

 

2.10 Compliance with Legal Requirements.

 

(a) Except as set forth in Part 2.10(a) of the Disclosure Schedule: (a) the
Seller is in full compliance with each Legal Requirement that is applicable to
it or to the conduct of its business or the ownership or use of any of its
assets; (b) the Seller has at all times been in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct of its business or
the ownership or use of any of its assets; (c) no event has occurred, and no
condition or circumstance exists, that might (with or without notice or lapse of
time) constitute or result directly or indirectly in a violation by the Seller
of, or a failure on the part of the Seller to comply with, any Legal Requirement
which has not been disclosed; and (d) the Seller has not received, at any time,
any notice or other communication (in writing or otherwise) from any
Governmental Body or any other Person regarding (i) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement, or (ii) any actual, alleged, possible or potential obligation on
the part of the Seller to undertake, or to bear all or any portion of the cost
of, any cleanup or any remedial, corrective or response action of any nature,
(d) to the best knowledge of Seller, none of Seller’s Clients are currently
subject to or have received notice concerning an impending claim, audit or
review by a governmental or commercial payor, and the Seller and Shareholders
have delivered to the Purchaser an accurate and complete copy of each report,
study, survey or other document to which or the Seller has possession that
addresses or otherwise relates to the compliance of the Seller with, or the
applicability to the Seller of, any Legal Requirement.

 

(b) None of the Seller, any officer, director, manager, member or Sole Member
or, to the Seller’s Knowledge, any agent, employee or independent contractor of
the Seller has submitted any claims for reimbursement that are in violation of,
nor has engaged in any activity that is in violation of, the federal Medicare or
federal or state Medicaid statutes, the federal TRICARE statute (10 U.S.C. §
1071 et seq.), the civil False Claims Act of 1863 (31 U.S.C. § 3729 et seq.),
criminal false claims statutes (e.g., 18 U.S.C. §§ 287 and 1001), the Federal
Health Care Program Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Program
Fraud Civil Remedies Act of 1986 (31 U.S.C. § 3801 et seq.), Section 14 of
Public Law 100-93, the anti-fraud and related provisions of HIPAA, or related
regulations or other related or similar federal or state laws and regulations
(collectively, “Health Care Program Laws”), including, without limitation, the
following:

 



Asset Purchase Agreement, MTBC & WFS11 

 

 

(i) making or causing to be made a false statement or representation in any
application for any benefit or payment;

 

(ii) making or causing to be made a false statement or representation for use in
determining rights to any benefit or payment;

 

(iii) soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or kind (A) in
return for referring an individual to a Person for the furnishing or arranging
for the furnishing of any item or service for which payment may be made in whole
or in part under any Federal Health Care Program, or (B) in return for
purchasing, leasing or ordering, or arranging for or recommending purchasing,
leasing or ordering of any good, facility, service or item for which payment may
be made in whole or in part under any Federal Health Care Program;

 

(iv) offering or paying any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, to any
person to induce such Person (A) to refer an individual to a person for the
furnishing or arranging of any item or service for which payment may be made in
whole or in part under a Federal Health Care Program, or (B) to purchase, lease,
order or arrange for or recommend purchasing, leasing or ordering of any good,
facility, service or item for which payment may be made in whole or in part
under a Federal Health Care Program; or

 

(v) any other activity that violates any state or federal Legal Requirements,
Permit requirements or Payor contractual obligations, if any, relating to
prohibiting fraudulent, abusive or unlawful practices connected in any way with
the provision of health care items or services or the billing for such items or
services provided to a beneficiary of any Federal Health Care Program.

 

(c) The Seller (i) is, and has at all times been, in all material respects in
compliance with HIPAA and Subtitle D of the Health Information Technology for
Economic and Clinical Health Act (including all rules and regulations
thereunder) (the “HITECH Act”) and comparable state privacy and data security
laws and regulations applicable to the Seller; and (ii)the Seller has used and
disclosed, and uses and discloses, Protected Health Information (as defined in
45 C.F.R. § 160.103) (i) to the extent applicable, in accordance with any
limitations set forth in its customer or Payor agreements; and (ii) to perform
functions, activities or services in accordance with the limitations set forth
in HIPAA, the HITECH Act, and applicable state privacy and data security laws
and regulations (to the extent not preempted by federal law). The Seller has not
received, at any time, any written notice from any Governmental Body or any
other Person regarding any actual or suspected violation of, or failure to
comply with, HIPAA, the HITECH Act or applicable state privacy and data security
laws and regulations. To Seller’s Knowledge no breach has occurred with respect
to any unsecured Protected Health Information maintained by the Seller that is
subject to the notification requirements of 45 C.F.R. part 164, Subpart D, and
no information security or privacy breach event has occurred that would require
notification under any comparable state laws applicable to the Seller. With
regard to compliance with HIPAA, the HITECH Act, or applicable state privacy and
data security laws and regulations, to Seller’s Knowledge the Seller has no
obligation to undertake, or to bear all or any portion of the cost of, any
mitigation, notifications or any remedial, corrective or response action of any
nature. To Seller’s Knowledge the Seller Products comply with HIPAA, the HITECH
Act and applicable state privacy and data security laws and regulations.

 



Asset Purchase Agreement, MTBC & WFS12 

 

 

2.11 Governmental Authorizations. Part 2.11 of the Disclosure Schedule
identifies: (a) each Governmental Authorization that is held by the Seller; and
(b) each other Governmental Authorization that, to Seller’s Knowledge is held by
any employee of the Seller and relates to or is useful in connection with the
business of the Seller. The Seller has delivered to the Purchaser accurate and
complete copies of all of the Governmental Authorizations identified in Part
2.11 of the Disclosure Schedule, including all renewals thereof and all
amendments thereto. Each Governmental Authorization identified or required to be
identified in Part 2.11 of the Disclosure Schedule is valid and in full force
and effect. Except as set forth in Part 2.11 of the Disclosure Schedule, to
Seller’s Knowledge: (i) the Seller is and has at all times been in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 2.11 of the
Disclosure Schedule; (ii) no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time) (A)
constitute or result directly or indirectly in a violation of or a failure to
comply with any term or requirement of any Governmental Authorization identified
or required to be identified in Part 2.11 of the Disclosure Schedule, or (B)
result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Authorization
identified or required to be identified in Part 2.11 of the Disclosure Schedule;
(iii) the Seller has never received any notice or other communication (in
writing or otherwise) from any Governmental Body or any other Person regarding
(A) any actual, alleged, possible or potential violation of or failure to comply
with any term or requirement of any Governmental Authorization, or (B) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Authorization; and
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations required to be identified in Part 2.11 of the
Disclosure Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and each other notice or filing required to have been given
or made with respect to such Governmental Authorizations has been duly given or
made on a timely basis with the appropriate Governmental Body. To Seller’s
Knowledge the Governmental Authorizations identified in Part 2.11 of the
Disclosure Schedule constitute all of the Governmental Authorizations necessary
(i) to enable the Seller to conduct its business in the manner in which such
business is currently being conducted, and (ii) to permit the Seller to own and
use its assets in the manner in which they are currently owned and used.

 



Asset Purchase Agreement, MTBC & WFS13 

 

 

2.12 Tax Matters.

 

(a) The Seller has filed all Tax Returns that it was required to file under
applicable Legal Requirements. All such Tax Returns were correct and complete in
all respects and have been prepared in substantial compliance with all
applicable Legal Requirements. Except as set forth in Part 2.12(a) of the
Disclosure Schedule, (i) all Taxes due and owing by the Seller (whether or not
shown on any Tax Return) have been paid, and (ii) the Seller is not currently
the beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by an authority in a jurisdiction where the Seller does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of the Seller.

 

(b) The Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

 

(c) Seller does not expect any authority to assess any additional Taxes for any
period for which Tax Returns have been filed. No Proceedings are pending or
being conducted with respect to the Seller. The Seller has not received from any
Governmental Body any (i) notice indicating an intent to open an audit or other
review, (ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment of or any amount of Tax proposed, asserted, or
assessed by any Governmental Body against the Seller.

 

(d) The Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

2.13 Employee and Labor Matters.

 

(a) Part 2.13(a) of the Disclosure Schedule accurately sets forth, with respect
to each employee of the Seller (including any employee of the Seller who is on a
leave of absence or on layoff status):

 

(i) the name of such employee and the date as of which such employee was
originally hired by the Seller;

 

(ii) such employee’s title, and a description of such employee’s duties and
responsibilities;

 

(iii) the aggregate dollar amount of the compensation (including wages, salary,
commissions, director’s fees, fringe benefits, bonuses, profit-sharing payments
and other payments or benefits of any type) received by such employee from the
Seller with respect to services performed in 2015;

 

(iv) such employee’s annualized compensation as of the date of this Agreement;

 

(v) each Seller Employee Plan in which such employee participates or is eligible
to participate; and

 



Asset Purchase Agreement, MTBC & WFS14 

 

 

(vi) any Governmental Authorization that is held by such employee and that
relates to or is useful in connection with the Seller’s business.

 

(b) To Seller’s knowledge, the employment of each of the Seller’s employees is
terminable by the Seller at will. The Seller has delivered to the Purchaser
accurate and complete copies of all employee manuals and handbooks, disclosure
materials, policy statements and other materials relating to the employment of
the current and former employees of the Seller.

 

(c) Part 2.13(c) of the Disclosure Schedule accurately sets forth, with respect
to each independent contractor of the Seller (exclusive of attorneys,
accountants, insurance agents and other professionals who have provided services
to Seller):

 

(i) the name of such independent contractor and the date as of which such
independent contractor was originally hired by the Seller;

 

(ii) a description of such independent contractor duties and responsibilities;

 

(iii) the aggregate dollar amount of the compensation (including all payments or
benefits of any type) received by such independent contractor from the Seller
with respect to services performed in 2015 and for the period of 2016 prior to
the Closing Date;

 

(iv) the terms of compensation of such independent contractor; and

 

(v) any Governmental Authorization that is held by such independent contractor
and that relates to or is useful in connection with the Seller’s business.

 

(d) Except as set forth in Part 2.13(d) of the Disclosure Schedule, the Seller
is not a party to or bound by, and the Seller has never been a party to or bound
by, any employment agreement or any union contract, collective bargaining
agreement or similar Contract.

 

(e) To Seller’s Knowledge and understanding none of the current or former
independent contractors of the Seller could be reclassified as an employee. The
Seller has never had any temporary or leased employees. No independent
contractor of the Seller is eligible to participate in any Seller Employee Plan.

 

2.14 Insurance. Seller maintains insurance policies of a character and in such
amounts as are customarily insured against by similarly situated companies in
the same or similar businesses. No insurer under any such insurance policy has
canceled or generally disclaimed Liability under any such policy and no notice
of cancellation or termination has been received. Part 2.14 of the Disclosure
Schedule accurately sets forth, with respect to each such insurance policy
maintained by or at the expense of, or for the direct or indirect benefit of,
the Seller: (i) the name of the insurance carrier that issued such policy and
the policy number of such policy; (ii) whether such policy is a “claims made” or
an “occurrences” policy; (iii) a description of the coverage provided by such
policy and the material terms and provisions of such policy (including all
applicable coverage limits, deductible amounts and co-insurance arrangements and
any non-customary exclusions from coverage); (iv) the annual premium payable
with respect to such policy; and (v) a description of any claims pending, and
any claims that have been asserted in the past, with respect to such policy or
any predecessor insurance policy.

 



Asset Purchase Agreement, MTBC & WFS15 

 

 

2.15 Certain Payments, Etc. The Seller has not, and, to Seller’s Knowledge, no
officer, employee, agent or other Person associated with or acting for or on
behalf of the Seller has, at any time, directly or indirectly: (a) used any
corporate funds (i) to make any unlawful political contribution or gift or for
any other unlawful purpose relating to any political activity, (ii) to make any
unlawful payment to any governmental official or employee, or (iii) to establish
or maintain any unlawful or unrecorded fund or account of any nature; (b) made
any false or fictitious entry, or failed to make any entry that should have been
made, in any of the books of account or other records of the Seller; (c) made
any payoff, influence payment, bribe, rebate, kickback or unlawful payment to
any Person; (d) performed any favor or given any gift which was not deductible
for federal income tax purposes; (e) made any payment (whether or not lawful) to
any Person, or provided (whether lawfully or unlawfully) any favor or anything
of value (whether in the form of property or services, or in any other form) to
any Person, for the purpose of obtaining or paying for (i) favorable treatment
in securing business, or (ii) any other special concession; or (f) agreed,
committed or offered (in writing or otherwise) to take any of the actions
described in clauses “(a)“through “(e)“above.

 

2.16 Proceedings; Orders. Except as set forth in Part 2.16 of the Disclosure
Schedule, there is no pending Proceeding, and no Person has threatened in
writing during the 12 months preceding the date of this Agreement to commence
any Proceeding: (i) that involves the Seller or that otherwise relates to or
might affect the business of the Seller or any of the Purchased Assets (whether
or not the Seller is named as a party thereto); or (ii) that challenges, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions. Except as set forth in Part 2.16 of
the Disclosure Schedule, to Seller’s Knowledge no event has occurred, and no
claim, dispute or other condition or circumstance exists, that might directly or
indirectly give rise to or serve as a basis for the commencement of any such
Proceeding. Except as set forth in Part 2.16 of the Disclosure Schedule, no
Proceeding has been commenced by or against the Seller during the 12 months
preceding the date of this Agreement, and the Seller has delivered to the
Purchaser accurate and complete copies of all pleadings, correspondence and
other written materials (to which the Seller has access) that relate to the
Proceedings identified in Part 2.16 of the Disclosure Schedule. There is no
Order to which the Seller or any of the assets owned or used by the Seller, is
subject. No employee of the Seller is subject to any Order that may prohibit
employee from engaging in or continuing any conduct, activity or practice
relating to the business of the Seller. There is no proposed Order that, if
issued or otherwise put into effect, (i) may have a material adverse effect on
the business, condition, assets, liabilities, operations, financial performance,
net income or prospects of the Seller or on the ability of Seller to comply with
or perform any covenant or obligation under any of the Transactional Agreements,
or (ii) may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the Transactions.

 



Asset Purchase Agreement, MTBC & WFS16 

 

 

2.17 Authority; Binding Nature of Agreements.

 

(a) The Seller has the absolute and unrestricted right, power and authority to
enter into and to perform its obligations under each of the Transactional
Agreements to which it is or may become a party; and Shareholders certify that
as Shareholders of Seller they hereby authorizes the execution, delivery and
performance by the Seller of the Transactional Agreements to which it is or may
become a party. This Agreement constitutes the legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms. Upon the execution of each of the other Transactional Agreements at the
Closing, each of such other Transactional Agreements to which the Seller is a
party will constitute the legal, valid and binding obligation of the Seller and
will be enforceable against the Seller in accordance with its terms.

 

(b) The Shareholders have the absolute and unrestricted right, power and
capacity to enter into and to perform their obligations under each of the
Transactional Agreements to which they are or may become a party. This Agreement
constitutes the legal, valid and binding obligation of the Shareholders
enforceable against the Shareholders and Seller in accordance with its terms.
Upon the execution of each of the other Transactional Agreements at the Closing,
each of such other Transactional Agreements to which the Shareholders and Seller
are a party will constitute the legal, valid and binding obligation of the
Shareholders and will be enforceable against the Shareholders and Seller in
accordance with its terms.

 

2.18 Non-Contravention; Consents. Except as set forth in Part 2.18 of the
Disclosure Schedule, neither the execution and delivery of any of the
Transactional Agreements by Shareholders and the Seller, nor the consummation or
performance by the Seller and Shareholders of any of the Transactions, or the
sale and assignment of the Purchased Assets to Purchaser, will directly or
indirectly (with or without notice or lapse of time):

 

(a) contravene, conflict with or result in a violation of, the certificate of
formation, operating agreement or other organizational documents of Seller;

 

(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Seller, or any of the assets of the Seller, is subject;

 

(c) cause any of the Purchased Assets to be reassessed or revalued by any taxing
authority or other Governmental Body;

 

(d) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is to
be included in the Purchased Assets or is held by the Seller or any employee of
the Seller;

 

(e) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any of Seller’s Contracts;

 



Asset Purchase Agreement, MTBC & WFS17 

 

 

(f) give any Person the right to (i) declare a default or exercise any remedy
under any of Seller’s Contracts, (ii) accelerate the maturity or performance of
any Contract, or (iii) cancel, terminate or modify any such Contract; or

 

(g) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Purchased Assets.

 

Except as set forth in Part 2.18 of the Disclosure Schedule, neither the Seller
nor the Sole Member will be required to make any filing with or give any notice
to, or to obtain any Consent from, any Person in connection with the execution
and delivery of any of the Transactional Agreements or the consummation or
performance of any of the Transactions.

 

2.19 Brokers. Purchaser has retained G.R. Capital Management Inc. (Glenn
Cunningham) as the “retained broker” and Purchaser shall be liable for brokerage
fees due to same. Seller and Shareholders represents that they have not engaged
any broker in respect of the Transactions. Seller and Purchaser shall each
indemnify and hold the other harmless from and against any and all claims,
demands, causes of action, debts or liabilities arising out of or on account of
a claim by any other broker, finder, investment banker or agent that he, she or
it is entitled to a commission or fees as a result of being retained or used by
the other party.

 

2.20 Full Disclosure. None of the Transactional Agreements contains or will
contain any untrue statement of any material fact; and none of the Transactional
Agreements omits or will omit to state any fact necessary to make any of the
representations, warranties or other statements or information contained therein
not materially misleading. All of the information set forth in the Disclosure
Schedule, and all other information regarding the Seller and its business,
condition, assets, liabilities, operations, financial performance, net income
and prospects that has been furnished to the Purchaser or any of the Purchaser’s
Representatives by or on behalf of Seller or by any Representative of the Seller
is accurate and complete in all material respects.

 

3. Representations and Warranties of the Purchaser.

 

The Purchaser represents and warrants, to and for the benefit of the Seller, as
follows:

 

3.1 Representations and Warranties of the Purchaser.

 

The Purchaser represents and warrants to the Seller and Shareholders as of the
date of this Agreement as follows:

 

(a) Incorporation and Existence of the Purchaser. The Purchaser is a corporation
duly formed and validly existing under the Laws of State of Delaware.

 



Asset Purchase Agreement, MTBC & WFS18 

 

 

(b) Validity of Agreement.

 

(i) The Purchaser has all necessary corporate power to enter into and perform
its obligations under this Agreement and any other agreements or instruments to
be delivered or given by it pursuant to this Agreement.

 

(ii) The execution, delivery and performance by the Purchaser of this Agreement
and the consummation of the Transactions have been duly authorized by all
necessary corporate action on the part of the Purchaser.

 

(iii) This Agreement and any other agreements entered into pursuant to this
Agreement to which the Purchaser is a party constitute or will constitute legal,
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except as enforcement may
be limited by bankruptcy, insolvency or other Laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

 

(c) Authorizations. There is no requirement for the Purchaser to make any filing
with, give any notice to or obtain any consent or Authorization from any
Governmental Agency or any other Third Party as a condition to the lawful
consummation of the Transactions.

 

(d) No Violation. The execution and delivery of this Agreement by the Purchaser,
the consummation of the Transactions and the fulfillment by the Purchaser of the
terms, conditions and provisions hereof will not (with or without the giving of
notice or lapse of time, or both) contravene or violate or result in a breach or
a default under or give rise to a right of termination, amendment or
cancellation or the acceleration of any obligations of the Purchaser under:

 

(i) any Law;

 

(ii) any judgment, order, writ, injunction or decree of any Governmental Agency
having jurisdiction over the Purchaser;

 

(iii) the constating documents or any resolutions of the board of directors or
Sole Owner of the Purchaser; or

 

(iv) the provisions of any Contract to which the Purchaser is a party or by
which it is, or any of its properties or assets are, bound.

 

3.2 No Knowledge of Inaccuracy of Seller’s Representations and Warranties. The
Purchaser does not have any knowledge that any of the representations or
warranties of the Seller as set forth in this Agreement is in any way inaccurate
or untrue. Notwithstanding anything in the Transactional Agreements to the
contrary, Purchaser shall not have a right to indemnification, payment of any
losses, or other remedies based on any representations, warranties, covenants or
agreements set forth in any Transactional Document if Purchaser has actual
knowledge of facts prior to the Closing Date that would make such
representation, warranty, covenant or agreement untrue or inaccurate.

 



Asset Purchase Agreement, MTBC & WFS19 

 

 

3.3 Authority; Binding Nature Of Agreements. The Purchaser has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement, and the execution and delivery of this
Agreement by the Purchaser have been duly authorized by all necessary action on
the part of the Purchaser and its board of directors. The Purchaser has the
absolute and unrestricted right, power and authority to enter into and perform
its obligations under the Transactional Agreements to which it is or may become
a party, and the execution, delivery and performance of the Transactional
Agreements by the Purchaser have been duly authorized by all necessary action on
the part of the Purchaser and its board of directors. This Agreement constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against it
in accordance with its terms. Upon the execution and delivery of the
Transactional Agreements at the Closing, the Transactional Agreements will
constitute the legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their terms.

 

3.4 Non-Contravention. Neither the execution and delivery by Purchaser of any of
the Transactional Agreements nor the consummation or performance by the
Purchaser of the Transactions will directly or indirectly (with or without
notice or lapse of time): (i) contravene, conflict with or result in a violation
of, the certificate of incorporation or by-laws of Purchaser; (ii) contravene,
conflict with or result in a violation of, or give any Governmental Body or
other Person the right to challenge any of the Transactions or to exercise any
remedy or obtain any relief under, any Legal Requirement or any Order to which
the Purchaser is subject; or (iii) contravene, conflict with or result in a
violation or breach of, or result in a default under, any provision of any
material Contract to which the Purchaser is a party.

 

4. Indemnification, Etc.

 

4.1 Survival of Representations and Covenants. Subject to the limitations and
other provisions of this Agreement, the representations, warranties, and
covenants contained herein, except for those contained in Sections 2.17 and 3.2,
shall survive the Closing and shall remain in full force and effect for a period
of 2 years subsequent to the Closing Date. The covenants and agreements
contained in Sections 2.17 and 3.2 herein shall survive the Closing and shall
remain in full force and effect through the applicable statute of limitations.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 



Asset Purchase Agreement, MTBC & WFS20 

 

 

4.2 Indemnification By the Seller and Shareholders.

 

(a) The Seller and Shareholders, in proportion to their ownership share, shall
hold harmless and indemnify each of the Indemnitees from and against, and shall
compensate and reimburse each of the Indemnitees for, any Damages that are
proximately suffered or incurred by any of the Indemnitees or to which any of
the Indemnitees may otherwise become subject at any time (regardless of whether
or not such Damages relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with:

 

(i) any Breach of any of the representations or warranties of Seller or
Shareholders contained in this Agreement, the other Transactional Agreements, or
instrument delivered by or on behalf of Seller or Shareholders pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(ii) any Breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Seller or Shareholders pursuant to this Agreement, the other
Transactional Agreements or any certificate or instrument delivered by or on
behalf of Seller or Shareholders pursuant to this Agreement;

 

(iii) any Excluded Asset or any Liability of the Seller or Shareholders or of
any Related Party, other than the Assumed Liabilities and the Transitional
Costs; or

 

(iv) any claim or Proceeding against the Purchaser or any other Indemnitee by
any Person based upon, resulting from or arising out of the business,
operations, properties, assets or obligations of Seller or Shareholders or any
of its Affiliates conducted, existing or arising on or prior to the Closing
Date, other than the Assumed Liabilities and the Transitional Costs.

 

(b) Subject to Section 4.2(c), Seller or Shareholders shall not be required to
make any indemnification payment pursuant to Sections 4.2(a)(i) or 4.2(a)(ii)
for any Breach as set forth in such Sections until such time as the total amount
of all Damages (including the Damages arising from such Breach and all other
Damages arising from any other Breaches of any representations or warranties)
that have been directly or indirectly suffered or incurred by any one or more of
the Indemnitees, or to which any one or more of the Indemnitees has or have
otherwise become subject, exceeds $5,000. If the total amount of Damages exceeds
$5,000, the Indemnitees shall be entitled to be indemnified against and
compensated and reimbursed for the entire amount of Damages.

 

(c) Notwithstanding the foregoing, or any other clause in this agreement, the
Seller and Shareholders’ maximum liability under this agreement for
indemnification or otherwise will be the amount actually paid by Purchaser to
Seller, except for claims relating to unpaid worker’s compensation premium,
unpaid unemployment insurance premium payments, pre-Closing accrued personnel
costs, amounts due and owing governmental entities.

 



Asset Purchase Agreement, MTBC & WFS21 

 

 

4.3 Indemnification By The Purchaser.

 

(a) The Purchaser shall hold harmless and indemnify the Seller and Shareholders
from and against, and shall compensate and reimburse the Seller for, any Damages
that are proximately suffered or incurred by the Seller or Shareholders or to
which the Seller or Shareholders may otherwise become subject at any time
(regardless of whether or not such Damages relate to any third-party claim) and
that arise directly or indirectly from or as a direct or indirect result of, or
are directly or indirectly connected with:

 

(i) any Breach of any of the representations or warranties of the Purchaser
contained in this Agreement, the other Transactional Agreements or in any
certificate or instrument delivered by or on behalf of the Purchaser pursuant to
this Agreement, as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(ii) any Breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Purchaser pursuant to this Agreement, the other
Transactional Agreements or any certificate or instrument delivered by or on
behalf of the Purchaser pursuant to this Agreement;

 

(iii) any claim or Proceeding against the Seller or Shareholders by any Person
based upon, resulting from or arising out of the business, operations,
properties, assets or obligations of Purchaser or any of its Affiliates
conducted, existing or arising after the Closing Date;

 

(iv) Purchaser’s use of Seller’s Medicare or Medicaid Provider or submitter
numbers after the Closing Date to submit claims for services provided by Seller
after the Closing Date; or

 

(v) any failure on the part of the Purchaser to perform and discharge the
Assumed Liabilities and the Transitional Costs on a timely basis.

 

(b) Subject to Section 4.3(c), and except for the obligations specified in
Section 4.3(a)(v), the Purchaser shall not be required to make any
indemnification payment pursuant to Section 4.3(a) for any Breach of any of its
representations and warranties until such time as the total amount of all
Damages (including the Damages arising from such Breach and all other Damages
arising from any other Breaches of its representations or warranties) that have
been directly or indirectly suffered or incurred by the Seller, or to which the
Seller has otherwise become subject, exceeds $5,000 in the aggregate. If the
total amount of such Damages exceeds $5,000 in the aggregate, the Seller shall
be entitled to be indemnified against and compensated and reimbursed for the
entire amount of such Damages, and not merely the portion of such Damages that
exceeds $5,000.

 



Asset Purchase Agreement, MTBC & WFS22 

 

 

4.4 Conditions of Indemnification

 

The obligations and liabilities of the Purchaser and Seller under Section 4.2
and 4.3, respectively, shall be subject to the terms and conditions set forth on
Exhibit “H”.

 

5. Certain Post-Closing Covenants.

 

5.1 Further Actions. From and after the Closing Date, the Seller and
Shareholders shall cooperate with the Purchaser and the Purchaser’s affiliates
and Representatives, and shall execute and deliver such documents and take such
other actions as the Purchaser may reasonably request, for the purpose of
evidencing the Transactions and putting the Purchaser in possession and control
of all of the Purchased Assets. The Seller and Shareholders: hereby irrevocably
nominates, constitutes and appoints the Purchaser as the true and lawful
attorney-in-fact of the Seller (with full power of substitution) effective as of
the Closing Date, and hereby authorizes the Purchaser, in the name of and on
behalf of the Seller and Shareholders, to execute, deliver, acknowledge,
certify, file and record any document, to institute and prosecute any Proceeding
and to take any other action (on or at any time after the Closing Date) that the
Purchaser may deem appropriate for the purpose of (i) collecting, asserting,
enforcing or perfecting any claim, right or interest of any kind that is
included in or relates to any of the Purchased Assets, (ii) defending or
compromising any claim or Proceeding relating to any of the Purchased Assets, or
(iii) otherwise carrying out or facilitating any of the Transactions. The power
of attorney referred to in the preceding sentence is and shall be coupled with
an interest and shall be irrevocable, and shall survive the dissolution or
insolvency of the Seller. Without limiting the generality of the foregoing, if a
Client remits any payment to Seller (a) in the amount of Purchaser’s invoice, or
(b) made payable to Purchaser for a post-Closing Date invopice, or (c) in an
amount in excess of Seller’s accounts receivable relative to said Client, then
Seller shall promptly remit the balance of same to Purchaser. Seller has the
right to pursue pre-Closing AR and will reasonably coordinate with purchaser in
good faith in order to preserve the Client relationship. Seller and Shareholders
recognizes and acknowledges that it had in the past, currently has, and in the
future may have, access to certain confidential information of the Seller and
the Purchaser regarding the Business and process that are valuable, special and
unique assets of Seller and Purchaser. Seller and Shareholders agrees that it
will not disclose such confidential information to any person for any purpose or
reason whatsoever, unless (i) such information becomes known to the public
generally through no fault of the Seller or (ii) disclosure is required by law
or the order of any Government Body under color law; provided that prior to
disclosing any information pursuant to this clause (ii); provided that Seller
shall give prior written notice thereof to the Purchaser and provide the
Purchaser with the opportunity to contest such disclosure. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit Seller from disclosing
information to legal counsel or accountants. Because of the difficulty of
measuring economic losses as a result of the breach of the covenants in this
Section 5.2, and because of the immediate and irreparable damage that would be
caused for which no other adequate remedy exists, Seller and Shareholders agrees
that, in the event of a breach by it of the foregoing covenants, the covenant
may be enforced against the Purchaser by injunction and restraining order,
without the necessity of posting a bond.

 



Asset Purchase Agreement, MTBC & WFS23 

 

 

(b) Seller shall ensure that, on and at all times after the Closing Date no
press release or other publicity concerning any of the Transactions is issued or
otherwise disseminated by or on behalf of Seller without the Purchaser’s prior
written consent.

 

5.2 Employees.

 

(a) From and after the Closing Date, Seller and Shareholder shall employ their
best efforts to assist MTBC in the development to guide the implementation of a
smooth and complete transfer of the operations and customer relationships to
Purchaser. The transition will address such issues as, including, but not
limited to the following: migration of all data that has not yet been
transferred, the transfer of critical business and Client information, Seller’s
arranging of visits with each Clients, a coordinated plan for appropriately
handling Client communications that come to Seller, obtaining confirmations as
needed regarding the respective Client billing arrangements in the form of a one
page consent mutually agreed upon by both Parties, etc. Seller and Shareholder
will in good faith affirmatively support reasonable efforts to maximize Client
retention and refrain from acts or omissions that harm the Business or reduce
the likelihood of retention.

 

(b) Absent a Material Adverse Change to the Business, Purchaser shall pay to
Deborah Shapiro her current rate of pay for three (3) months from the date of
closing as compensation for assisting in the transition (“Compensation”).

 

5.3 Accounts Receivable. Promptly after the Closing, Seller shall deliver to
Purchaser an updated schedule listing an accurate and complete breakdown and
aging of all accounts receivable, notes receivable and other receivables of the
Seller as of the Closing Date.

 

5.4 Non-Solicitation.

 

(a) For a period from the Closing until the third (3rd) anniversary of the
Closing Date, Seller and Shareholders shall not, directly or indirectly, own,
manage, operate, control or participate in the ownership, management, operation
or control of any business, whether in corporate, proprietorship or partnership
form or otherwise, engaged in the Business or that otherwise competes with the
Business (a “Restricted Business”).

 

(b) For a period from the Closing to the third (3rd) anniversary of the Closing
Date, Seller and Shareholders shall not: (i) cause, solicit, induce or encourage
any Current Employee(s) of any Seller who are or become employees of Purchaser
or any Affiliate of Purchaser to leave such employment or (ii) cause, induce or
encourage any material actual or prospective client, customer, supplier, or
licensor of the Business (including any existing or former customer of a Seller
and any Person that becomes a client or customer of the Business after the
Closing) or any other Person who has a material business relationship with the
Business, to terminate or modify any such actual or prospective relationship
with the Purchaser.

 



Asset Purchase Agreement, MTBC & WFS24 

 

 

(c) Seller and Shareholders acknowledge that the restrictive period contained in
Section 5.5(a) and (b) is reasonable under the circumstances. Moreover, it is
the desire and intent of the parties that the provisions of Section 5.5(a) and
(b) be enforceable to the fullest extent permissible under the legal
requirements and public policies applied in each jurisdiction in which
enforcement is sought. Seller and Shareholders specifically agree that, in the
event of a breach or threatened breach of Section 5.5(a) and (b), the Purchaser
would suffer irreparable injury and damages at law would be an insufficient
remedy, and the Purchaser shall be entitled to seek equitable relief by way of
temporary or permanent injunction (or any other equitable remedies), without
proof of actual damages and without the need to post bond or other security.

 

5.6 Change of Name. Immediately after the Closing, the Seller shall change its
name to a name that is reasonably satisfactory to Purchaser and Seller.

 

6. Miscellaneous Provisions.

 

6.1 Further Assurances. Each party hereto shall execute and/or cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Transactions.

 

6.2 Sole Representations and Warranties. The Parties make no representations or
warranties of any kind or nature, express or implied, at law or in equity,
except as expressly set forth in this Agreement or in any certificate executed
and delivered pursuant to this Agreement. Each Party hereby expressly negates
and disclaims, and will not be liable for, any and all representations or
warranties which may have been made or alleged to have been made in any other
document or instrument or in any statement or information made or communicated
to any other Party in any manner that is not expressly set forth in this
Agreement or any a certificate executed and delivered pursuant to this
Agreement.

 

6.3 Fees and Expenses. Each party shall be responsible for their respective fees
and expenses incurred in connection with the Transactions.

 

6.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 



Asset Purchase Agreement, MTBC & WFS25 

 

 

if to the Seller or Shareholders:

 

WFS Services, Inc.

ATTN: Deborah Shapiro

Address: 155 Roseland Avenue, Apt 41, Caldwell, NJ 07006

Email: deshapiro777@gmail.com

 

With a copy to:

 

Law Office of Robert W. Ratish, LLC

80 Park Street

Montclair, New Jersey 07042

Email: rratish@ratishlaw.com

Facsimile: 973-415-6401

 

if to the Purchaser:

 

MTBC

7 Clyde Road

Somerset, NJ 08873

Attn: Amritpal Deol

Facsimile: 732-964-9036

 

6.5 Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

6.6 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement. Exchange of a signed emailed or facsimile copy
of the Agreement shall be deemed sufficient for the purposes of binding the
parties to its constituents.

 

6.7 Unattached Exhibits. The parties acknowledge that certain exhibits and
schedules to this Agreement to be prepared by Seller or Purchaser have not been
prepared or are incomplete at the time of execution of this Agreement. Seller
and Purchaser shall proceed with diligence and in good faith to prepare said
exhibits and schedules and shall present same to the other party for its review
and approval. All exhibits and schedules so approved shall be initialed and
dated by each party and attached to this Agreement prior to the Closing.

 



Asset Purchase Agreement, MTBC & WFS26 

 

 

6.8 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative) and Seller agrees that:
(a) in the event of any Breach or threatened Breach by Seller of any covenant,
obligation or other provision set forth in this Agreement, the Purchaser shall
be entitled (in addition to any other remedy that may be available to it) to (i)
a decree or order of specific performance or mandamus to enforce the observance
and performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such Breach or threatened Breach; and (b) neither the
Purchaser nor any other Indemnitee shall be required to provide any bond or
other security in connection with any such decree, order or injunction or in
connection with any related action or Proceeding.

 

6.9 Waiver.

 

(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

6.10 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.

 

6.11 Severability.

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

 

6.12 Entire Agreement.

 

The Transactional Agreements set forth the entire understanding of the parties
relating to the subject matter thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter thereof.

 



Asset Purchase Agreement, MTBC & WFS27 

 

 

6.13 Knowledge. For purposes of this Agreement, a Person shall be deemed to have
“knowledge” of a particular fact or other matter if any Representative of such
Person has knowledge of such fact or other matter.

 

6.14 Construction.

 

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

 

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

 

6.15 Choice of Law and Venue. This Agreement shall be interpreted, construed and
enforced in all respects in accordance with the laws of the State of New Jersey,
with the exception of its conflict of laws rules. Any action to enforce the
provisions of this Agreement or arising under or by reason of this Agreement
shall be brought exclusively in the courts of the State of New Jersey, with
venue in the County of Somerset, and/or the United States District Court for the
District of New Jersey.

 

Asset Purchase Agreement, MTBC & WFS28 

 

 

The parties to this Agreement have caused this Agreement to be executed and
delivered as of July 1, 2016.

 

  WFS Services , Inc.   a Delaware corporation         By:       President and
CEO         Shareholder   Deborah Shapiro         By:       DeborahShapiro      
  Shareholder     Ann Newman         By:           Shareholder     Michael
Newman         By:          

Medical Transcription Billing, Corp.,

a Delaware corporation

          By:     Name:     Title:  

 

Asset Purchase Agreement, MTBC & WFS29 

 

 

EXHIBITS

 

Exhibit “A” Definitions

 

Exhibit “B” Excluded Assets

 

Exhibit “C” Bill of Sale

 

Exhibit “D” Assumption Agreement

 

Exhibit “E” Closing Date Clients

 

Exhibit “F” Billing Agreements

 

Exhibit “G” Accounts Receivable

 

Exhibit “H” Indemnity Provisions

 

Exhibit “I” Retained Employees

 

Exhibit “J” Transitional Cost

 

Asset Purchase Agreement, MTBC & WFS30 

 

 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit “A”):

 

Acquisition Transaction. “Acquisition Transaction” shall mean any transaction
involving: (a) the sale or other disposition of all or any portion of the
business or assets of the Seller (other than in the Ordinary Course of
Business); (b) the issuance, sale or other disposition of (i) any capital stock
or other securities of the Seller, (ii) any option, call, warrant or right
(whether or not immediately exercisable) to acquire any capital stock or other
securities of the Seller, or (iii) any security, instrument or obligation that
is or may become convertible into or exchangeable for any capital stock or other
securities of the Seller; or (c) any merger, consolidation, business
combination, share exchange, reorganization or similar transaction involving the
Seller.

 

Adjusted EBITDA. “Adjusted EBITDA” means payments earned, recognized and
received by Purchaser from Clients less all expenses incurred by Purchaser
related to servicing those Clients, including salaries, benefits, contractors,
office expenses, third party software and services, all other direct expenses
Purchaser deems necessary to provide services to those Clients, plus a
reasonable allocation for corporate services directly associated with the
business being acquired.

 

Adjustment. “Adjustment” shall mean indemnification under Section 4 of this
agreement and such expense reimbursements or reconciliation as are set forth in
this Agreement.

 

Agreement. “Agreement” shall mean the Asset Purchase Agreement to which this
Exhibit “A” is attached (including the Disclosure Schedule), as it may be
amended from time to time.

 

Assumed Contracts. “Assumed Contracts” shall mean all Billing Agreements and all
other Seller Contracts listed on Part 2.8 of the Disclosure Schedule unless
identified as an Excluded Asset on Exhibit “G”.

 

Assumed Liabilities. “Assumed Liabilities” shall mean all obligations that
accrue from and after the Closing relative to the Purchased Assets inclusive of
the Assumed Contracts.

 

Best Efforts. “Best Efforts” shall mean the commercially reasonable efforts that
a prudent Person desiring to achieve a particular result would use in order to
ensure that such result is achieved as expeditiously as possible.

 

Billing Agreement. “Billing Agreement” shall mean each Contract pursuant to
which the Seller provides Billing Services to its Clients.

 

Billing Services. “Billing Services” shall mean any and all actions relating to
the management of a third-party’s revenue cycle, including, without limitation,
enrollment, credentialing, claims submission, claims follow-up, statement and
invoice printing and mailing, collections, eligibility verification, patient
billing, revenue cycle analysis and consultation, together with the provision of
related practice management services or products including, without limitation,
electronic medical record software, office scheduling software, transcription
services, coding services, medical collections and practice consultation as well
as other billing and notification services.

 

Asset Purchase Agreement, MTBC & WFSA-1 

 

 

Breach. There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach (including any inadvertent or innocent breach) of, or any failure
(including any inadvertent failure) to comply with or perform, such
representation, warranty, covenant, obligation or other provision,; and the term
“Breach” shall be deemed to refer to any such inaccuracy, failure, claim or
circumstance.

 

Business. “Business” shall have the meaning ascribed thereto in the recital of
this Agreement.

 

Client. “Client” shall mean each Closing Date Client and each Pipeline Client.

 

Closing Date. “Closing Date” shall mean July 1, 2016 12:01 AM EDT.

 

Closing Date Clients. “Closing Date Clients” shall mean those Persons listed on
Exhibit “E” under the heading “Closing Date Clients” to whom Seller is providing
Billing Services and remain in good standing on the Closing Date.

 

Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Contract. “Contract” shall mean any written, oral, implied or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.

 

Customer Data. “Customer Data” shall mean all data maintained by or on behalf of
Seller with respect to Seller’s Clients and the patients of such Clients,
including all Personal Data and health care records of such patients, and
medical insurance coverage and provider information relating to such patients.

 

Damages. “Damages” shall include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature; but shall not include consequential damages or damages that are paid
by any insurance policy.

 

Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated as of
the date of the Agreement) delivered to the Purchaser on behalf of Seller, a
copy of which is attached to the Agreement and incorporated in the Agreement by
reference.

 

Asset Purchase Agreement, MTBC & WFSA-2 

 

 

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
transfer of any asset, any restriction on the receipt of any income derived from
any asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).

 

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

 

ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

Excluded Assets. “Excluded Assets” shall mean the assets identified on Exhibit
“G” (to the extent owned by the Seller on the Closing Date).

 

Former Clients. “Former Client” shall mean a Person (other than a Closing Date
Client) to whom Seller has provided Billing Services before the Closing Date.

 

GAAP. “GAAP” shall mean generally accepted accounting principles, as utilized in
the United States, consistently applied.

 

Governmental Authorization. “Governmental Authorization” shall mean any: (a)
permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any: (a) nation, principality,
state, commonwealth, province, territory, county, municipality, district or
other jurisdiction of any nature; (b) federal, state, local, municipal, foreign
or other government; (c) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or Entity and any court or
other tribunal); (d) multi-national organization or body; or (e) individual,
Entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military or taxing authority or
power of any nature.

 

Asset Purchase Agreement, MTBC & WFSA-3 

 

 

Hazardous Material. “Hazardous Material” shall include: (a) any petroleum, waste
oil, crude oil, asbestos, urea formaldehyde or polychlorinated biphenyl; (b) any
waste, gas or other substance or material that is explosive or radioactive; (c)
any “hazardous substance,” “pollutant,” “contaminant,” “hazardous waste,”
“regulated substance,” “hazardous chemical” or “toxic chemical” as designated,
listed or defined (whether expressly or by reference) in any statute, regulation
or other Legal Requirement (including CERCLA and any other so-called “superfund”
or “superlien” law and the respective regulations promulgated thereunder); (d)
any other substance or material (regardless of physical form) or form of energy
that is subject to any Legal Requirement which regulates or establishes
standards of conduct in connection with, or which otherwise relates to, the
protection of human health, plant life, animal life, natural resources, property
or the enjoyment of life or property from the presence in the environment of any
solid, liquid, gas, odor, noise or form of energy; and (e) any compound,
mixture, solution, product or other substance or material that contains any
substance or material referred to in clause “(a)”, “(b)”, “(c)“or “(d)“above.

 

HIPAA. “HIPAA” shall mean the Health Insurance Portability and Accountability
Act of 1996, as amended.

 

Indemnitees. “Indemnitees” shall mean the following Persons: (a) the Purchaser;
(b) the Purchaser’s current and future affiliates; (c) the respective
Representatives of the Persons referred to in clauses “(a)“and “(b)“above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)“and “(c)“above.

 

Initial Payment. “Initial Payment” shall having the meaning ascribed thereto in
section 1.2 hereof.

 

Intellectual Property. “Intellectual Property” shall mean and include all
internal billing processes, template appeals letters, algorithms, application
programming interfaces, apparatus, assay components, biological materials, cell
lines, clinical data, chemical compositions or structures, circuit designs and
assemblies, databases and data collections, diagrams, formulae, gate arrays, IP
cores, inventions (whether or not patentable), know-how, logos, marks (including
brand names, product names, logos, and slogans), methods, network configurations
and architectures, net lists, photomasks, processes, proprietary information,
protocols, schematics, specifications, software, software code (in any form
including source code and executable or object code), subroutines, test results,
test vectors, user interfaces, techniques, URLs, web sites, works of authorship,
and other forms of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing such as instruction manuals,
laboratory notebooks, prototypes, samples, studies, and summaries).

 

Intellectual Property Rights. “Intellectual Property Rights” shall mean and
include all rights of the following types, which may exist or be created under
the laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights; (c)
trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in Intellectual Property of every kind and nature; and (f)
all registrations, renewals, extensions, continuations, divisions, or reissues
of, and applications for, any of the rights referred to in clauses (a) through
(e) above.

 

IRS. “IRS” shall mean the United States Internal Revenue Service.

 

Asset Purchase Agreement, MTBC & WFSA-4 

 

 

Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

 

Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

 

Order. “Order” shall mean any: (a) order, judgment, injunction, edict, decree,
ruling, pronouncement, determination, decision, opinion, verdict, sentence,
subpoena, writ or award issued, made, entered, rendered or otherwise put into
effect by or under the authority of any court, administrative agency or other
Governmental Body or any arbitrator or arbitration panel; or (b) Contract with
any Governmental Body entered into in connection with any Proceeding.

 

Ordinary Course of Business. An action taken by or on behalf of the Seller shall
not be deemed to have been taken in the “Ordinary Course of Business” unless:

 

(a)       such action is recurring in nature, is consistent with the past
practices of the Seller and is taken in the ordinary course of the normal
day-to-day operations of the Seller;

 

(b)       such action is taken in accordance with sound and prudent business
practices;

 

(c)       such action is not required to be authorized by the Seller, the board
of directors of the Seller or any committee of the board of directors of the
Seller and does not require any other separate or special authorization of any
nature; and

 

(d)       such action is similar in nature and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal day-to-day operations of Entities in the business of providing
Billing Services.

 

Payor. “Payor” shall mean any health maintenance organization, preferred
provider organization, other prepaid plan, health care service plan, or worker’s
compensation or personal injury program or plan, including any Governmental Body
under any Legal Requirement or any person acting on behalf of a third party
payor, responsible for making payments for healthcare products or services on
behalf of another Person.

 

Parties. “Parties” shall mean, collectively, Seller, Purchaser and Sole Member.

 

Asset Purchase Agreement, MTBC & WFSA-5 

 

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

Personal Data. “Personal Data” shall mean a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number,
driver’s license number, passport number, or customer or account number, or any
other piece of information that allows the identification of a natural person.

 

Pipeline Client. “Pipeline Client” shall mean each prospective client listed on
Exhibit “E” under the heading “Pipeline Clients.”

 

Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or any arbitrator or arbitration panel.

 

Purchased Assets. “Purchased Assets” shall have the meaning set forth in Section
1.1, which is entitled “Purchase and Sale of the Purchased Assets.”

 

Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed, or issued under the authority of any Governmental Body,
including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.

 

Related Party. Each of the following shall be deemed to be a “Related Party”:
(a) each individual who is, or who has at any time been, an officer of the
Seller; (b) each member of the family of each of the individuals referred to in
clause “(a)” above; and (c) any Entity (other than the Seller) in which any one
of the individuals referred to in clauses “(a)” and “(b)” above holds or held
(or in which more than one of such individuals collectively hold or held),
beneficially or otherwise, a controlling interest or a material voting,
proprietary or equity interest.

 

Representatives. “Representatives” shall mean officers, directors, managers,
employees, agents, attorneys, accountants and advisors.

 

Restricted Business. “Restricted Business” shall mean any and all business
related to the types of Services Seller provided to Clients through Billing
Services, Inc., and the type of products and services that Purchaser provides
clients, including Billing Services , practice management, mHealth applications,
Electronic Health Records, and more.

 

Seller Affiliate. “Seller Affiliate” shall mean any Person under common control
with the Seller within the meaning of Sections 414(b), (c), (m) and (o) of the
Code, and the regulations issued thereunder.

 

Seller Contract. “Seller Contract” shall mean any Billing Agreement and each
other Contract: (a) to which the Seller is a party; (b) by which the Seller or
any of its assets is or may become bound or under which the Seller has, or may
become subject to, any obligation; or (c) under which the Seller has or may
acquire any right or interest.

 

Asset Purchase Agreement, MTBC & WFSA-6 

 

 

Seller Employee. “Seller Employee” shall mean any current or former employee,
independent contractor or director of the Seller or any Seller Affiliate.

 

Seller IP. “Seller IP” shall mean (a) all Intellectual Property Rights in or
pertaining to the Seller Products or methods or processes used or incorporated
in the Seller Products, and (b) all other Intellectual Property Rights owned by
or exclusively licensed to the Seller.

 

Seller IP Contract. “Seller IP Contract” shall mean any Contract to which the
Seller is a party or by which the Seller is bound, that contains any assignment
or license of, or covenant not to assert or enforce, any Intellectual Property
Right or that otherwise relates to any Seller IP or any Intellectual Property
developed by, with, or for the Seller.

 

Seller Product. “Seller Product” shall mean any product or service designed,
developed, marketed, distributed, provided, licensed, or sold at any time by the
Seller.

 

Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value-added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), that is, has been or may in
the future be (a) imposed, assessed or collected by or under the authority of
any Governmental Body, or (b) payable pursuant to any tax-sharing agreement or
similar Contract.

 

Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

 

Term. “Term” shall mean the period commencing on the Closing Date and ending.

 

Transactional Agreements. “Transactional Agreements” shall mean this Agreement,
the bill of sale, assumption agreement and the other agreements that are
executed and delivered by the parties at the Closing.

 

Transactions. “Transactions” shall mean (a) the execution and delivery of the
respective Transactional Agreements, and (b) all of the transactions
contemplated by the respective Transactional Agreements, including: (i) the sale
of the Purchased Assets by the Seller to the Purchaser in accordance with the
Agreement; (ii) the assumption of the Assumed Liabilities by the Purchaser
pursuant to the Assumption Agreement; and (iii) the performance by the Seller,
and the Purchaser of their respective obligations under the Transactional
Agreements, and the exercise by the Seller and the Purchaser of their respective
rights under the Transactional Agreements.

 

Transitional Costs. “Transitional Costs” shall mean all costs incurred by Seller
that are identified in Exhibit “J”.

 

Asset Purchase Agreement, MTBC & WFSA-7 

 

 

EXHIBIT “B”

 

EXCLUDED ASSETS

 

All accounts receivable identified on Exhibit “G” hereto and accounts receivable
related to revenue earned by Seller for Billing Services provided by Seller to
Clients through the Closing Date.

 

All of Seller’s cash and cash equivalents.

 

All books, records, ledgers, files, documents and correspondence and lists of
Seller relating to the corporate organization of Seller or Seller’s tax,
accounting and financial records for all periods prior to the Closing Date, and
the corporate records, taxpayer identification numbers, and books of account
(including accounting records relating to the Business).

 

All claims, causes of action, suits and rights relating to Excluded Assets. All
insurance policies and claims thereunder.

 

A certain 2004 Mazda vehicle owned.

 

Asset Purchase Agreement, MTBC & WFSA-8 

 

 

EXHIBIT “C”

 

BILL OF SALE

 

This Bill of Sale is made effective as of July 1, 2016, by and among WFS
Services, Inc., (“Seller”), a Delaware corporation with its principal office
situated at 1 Harmon Meadow Boulevard, Suite 101, Secaucus, NJ 07094, and
(“Seller”); and Medical Transcription Billing, Corp., a Delaware corporation
with its principal office situated at 7 Clyde Road, Somerset, New Jersey 08873
(“Purchaser” or “MTBC”).

 

WHEREAS, Seller and Purchaser are parties to a certain Asset Purchase Agreement
dated July 1, 2016 (“Agreement”), pursuant to which Seller has agreed to sell,
convey, transfer and assign to Purchaser, and Purchaser has agreed to purchase
from Seller, the Purchased Assets (as more fully defined in the Agreement),
pursuant to the terms and subject to the conditions of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.       Defined Terms; Interpretation. Except as otherwise set forth herein,
capitalized terms used herein have the meanings assigned to them in the
Agreement. This Bill of Sale shall be governed by and construed in all respects
in accordance with the laws of the State of New Jersey, without regard to any
conflict of laws principles.

 

2.       Assignment of Purchased Assets. Pursuant to the terms and subject to
the conditions of the Agreement, Seller does hereby grant, sell, assign,
transfer, convey and set over to Purchaser, its successors and assigns, and
Purchaser hereby purchase and acquire from Seller, all of Seller’s right, title
and interest in and to the Purchased Assets, including all goodwill of or
relating to the Purchased Assets, free and clear of all Encumbrances and
Liabilities.

 

3.       Further Assurances. Each party to this Bill of Sale agrees to execute,
acknowledge, deliver, file and record, and cause to be executed, acknowledged,
delivered, filed and recorded, such further certificates, instruments, and
documents and to do, and cause to be done, without further consideration, all
such other acts and things, as may be required by law, or as may, in the
reasonable opinion of any party hereto, be necessary or advisable to carry out
the purposes of this Bill of Sale.

 

4.       Binding Effect; Amendments. This Bill of Sale shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns. No modification, amendment or waiver of
any provision of, or consent or approval required by, this Bill of Sale, nor any
consent to or approval of any departure herefrom, shall be effective unless it
is in writing and signed by the party against whom enforcement of any such
modification, amendment, waiver, consent or approval is sought.

 

Asset Purchase Agreement, MTBC & WFSA-9 

 

 

5.       Purchase Agreement Controlling. Notwithstanding any other provisions of
this Bill of Sale to the contrary, nothing contained herein shall in any way
supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general, any of the rights and
remedies, or any of the obligations, of Seller or Purchaser set forth in the
Agreement. This Bill of Sale is subject to and controlled by the terms of the
Agreement.

 

6.       Counterparts. This Bill of Sale may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this Bill
of Sale by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Bill of Sale.

 

IN WITNESS WHEREOF, each of the parties has caused this Bill of Sale to be duly
executed and delivered as of the day, month and year first above written.

 

  WFS Services, Inc.         By:           Date: July 1, 2016         Medical
Transcription Billing, Corp.         By:           Date: July 1, 2016

 

The undersigned, constituting the Shareholders of Seller, in their individual
capacity, hereby ratifies, approves and confirms the above Bill of Sale.

 

    Deborah Shapiro                  

 

Asset Purchase Agreement, MTBC & WFSA-10 

 

 

EXHIBIT “D”

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (’‘Assignment Agreement’’) is made and
entered into as of this July 1, 2016, by and among WFS Services Inc.,
(“Assignor”), a Delaware corporation with its principal office situated at 1
Harmon Meadow Boulevard, Suite 101, Secaucus, NJ 07094; and Medical
Transcription Billing, Corp., a Delaware corporation with its principal office
situated at 7 Clyde Road, Somerset, New Jersey 08873 (“Assignee”).

 

RECITALS

 

A. Assignor and Assignee are parties to an Asset Purchase Agreement, dated
effective as of July 1, 2016 (“Purchase Agreement”), pursuant to which Assignor
and Assignee have agreed to execute this Assignment Agreement.

 

B. Assignor is a party to certain Billing Agreements with each Client, which are
more fully identified in Exhibit F, and Disclosure Part 2.8(a) of the Purchase
Agreement.

 

C. Assignor has made various representations, warranties and covenants regarding
the Billing Agreements.

 

D. Pursuant to the Purchase Agreement, Assignor and Assignee are entering into
this Assignment Agreement whereby Assignor assigns to Assignee all of Assignor’s
rights, title and interest in and to each and every Billing Agreement and each
other Seller Contract listed on Disclosure Part 2.8(a) of the Purchase Agreement
(collectively, the “Assumed Contracts”) and Assignee agrees to assume Assignor’s
obligations under the Assumed Contracts.

 

E. Assignor and Assignee agree that, unless otherwise specified herein or in the
Purchase Agreement, all assignments and assumptions shall be effective as of the
Closing Date.

 

F. Assignor and Assignee agree that each capitalized word set forth herein shall
have the same meaning assigned thereto in the definitions section of the
Purchase Agreement, unless otherwise specified in this Assignment Agreement.

 

NOW THEREFORE in consideration of the mutual covenants contained in this
Assignment Agreement and the Purchase Agreement and for other good and valuable
consideration, the adequacy and receipt of which are hereby acknowledged and
conclusively established, Assignor and Assignee agree as follows:

 

Asset Purchase Agreement, MTBC & WFSA-11 

 

 

AGREEMENT

 

1. Assignor hereby assigns, sets over and transfers to Assignee all of
Assignor’s rights, title and interest in, to and under each and every Assumed
Contract (excluding the Excluded Assets) and all of Assignor’s rights to any
benefits thereunder arising from services provided by Assignee after the date of
this Assignment Agreement.

 

2. Assignee hereby accepts the within assignment and agrees to assume, perform
and comply with and to be bound by all of the terms, covenants, agreements,
provisions and conditions of each and every Assumed Contract to be performed
from and after the date hereof.

 

3. Assignor hereby assigns, sets over and transfers to Assignee all of its
rights, title and interest in and to the Purchased Assets.

 

4. Assignee hereby assumes each and every Assumed Contract free and clear of any
and all Liabilities, Liens, Encumbrances, debts, accounts payable, Claims,
demands or other contracts or obligations existing as of the Closing Date, as
more fully set forth in the Asset Purchase Agreement.

 

5. This Assignment Agreement and the obligations of Assignor and Assignee
hereunder shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns.

 

6. From time to time as the circumstances require, Assignor and Assignee shall
execute such additional documents, certificates or assignments, or take such
other further actions reasonably necessary to further evidence or consummate
this Assignment Agreement.

 

7. All provisions of this Assignment Agreement are subject, in all respects, to
the terms and conditions of the Purchase Agreement and all of the
representations, warranties, covenants, agreements and disclaimers contained
therein, all of which shall survive the execution and delivery of this
Assignment Agreement.

 

8. This Assignment Agreement shall be interpreted, construed and enforced in all
respects in accordance with the laws of the State of New Jersey, excluding its
conflict of laws principles.

 

Asset Purchase Agreement, MTBC & WFSA-12 

 

 

IN WITNESS WHEREOF, the parties to this Assignment Agreement have duly executed
it on the day and year first above written.

 

Medical Transcription Billing, Corp.   WFS Services, Inc.                    
By:     By:     Stephen Snyder         President      

 

Asset Purchase Agreement, MTBC & WFSA-13 

 

 

EXHIBIT “E”

 

CLOSING DATE CLIENTS

 

Asset Purchase Agreement, MTBC & WFSA-14 

 

 

EXHIBIT “F”

 

BILLING AGREEMENTS

 

Asset Purchase Agreement, MTBC & WFSA-15 

 

 

EXHIBIT “G”

 

ACCOUNTS RECEIVABLE

 

The financial statements below reflect accounts receivable until June 16, 2016.
Seller shall provide updated financial statements within fifteen (15) days of
closing.

 

Asset Purchase Agreement, MTBC & WFSA-16 

 

 

EXHIBIT “H”

 

INDEMNITY PROVISIONS

 

1. Definitions. For purposes of this Exhibit “H” only, the following definitions
shall apply:

 

  (a) “Claim” shall mean any matter as to which an Indemnified Party is entitled
to indemnification pursuant to Section 4.2 or 4.3 of this Agreement.         (b)
“Defending Party” shall mean the party to this Agreement who has the right, in
the first instance, to undertake the litigation, contest, compromise or
settlement of a Third Party Loss.         (c) “Indemnified Party” shall mean any
Person who is entitled to be indemnified pursuant to Section 4.2 or 4.3 of this
Agreement.         (d) “Indemnitor” shall mean any person or entity who is
obligated to indemnify another Person pursuant to Section 4.2 or 4.3 of this
Agreement.         (e) “Loss” shall mean with respect to the Purchaser, the
actual damage, loss, cost or expense (including attorneys’ fees and costs of
investigation incurred in defending against and/or settling such damage, loss,
cost or expense or claim therefor and any amounts paid in settlement thereof)
imposed on, or incurred by, the Purchaser, whether directly or indirectly
through any such actual damage, loss, cost or expense imposed on, or incurred
by, the Purchaser; provided, however, that Loss to the Purchaser shall be
determined after taking into account any tax savings to the Purchaser resulting
from such damage, loss, cost or expense.         (f) “Third Party Loss” shall
mean any Loss arising from a claim by, liability to, or cost or expense to be
paid to, any person (“Third Party”) who is not a party to this Agreement.

 

2. Conditions of Indemnification,

 

  (a) The obligations and liabilities pursuant to Section 4.2 or 4.3 of this
Agreement, shall be subject to the following terms and conditions:

 

  (i) Claim Notices. The Indemnified Party shall send a written notice (the
“Claim Notice”) to the Indemnitor upon the occurrence of any event or the
discovery of any facts, or the commencement of any litigation or proceeding
against the Indemnified Party or the Purchaser which might give rise to a Claim.
Each Claim Notice shall be given as promptly as possible after the Indemnified
Party has actual notice of such event, state of facts, litigation or proceeding
and it appears reasonably probable that such event, state of facts, litigation
or proceeding might involve matters that would give rise to a Claim against any
Indemnitor. Each Claim Notice shall specify, with particularity, the nature and,
to the extent ascertainable, the amount of the Claim.

 

Asset Purchase Agreement, MTBC & WFSA-17 

 

 

  (ii) Defense of Claims.

 

  (1) If there is a Claim for a Third Party Loss, then

 

  (a) with respect to a Third Party Loss to the Purchaser, then the Indemnitor
shall have the right, acting in good faith and without delay, and using
experienced and reputable counsel, to litigate or otherwise contest, compromise
or settle (at such Indemnitor’s expense) such Third Party Loss; or         (b)
If the Indemnitor or the Indemnifying Party is not the Defending Party with
respect to a Third Party Loss, then such party shall have the right to
participate, at its own expense, in the defense of any action or proceeding
brought in connection with a Third Party Loss. Any such Third Party Loss will be
deemed resolved by a final decision of a court of competent jurisdiction (after
all appeals have been taken or the time for taking such appeals has expired),
the final decision of a board or panel of arbitrators, or a settlement agreement
with the Third Party.

 

  (b) All disputed Claims (other than Claims based on Third Party Losses) will
be resolved upon the negotiation and written agreement of the Indemnitors and
the Indemnified Parties, or failing such agreement, by a final decision of a
court of competent jurisdiction (after all appeals have been taken or the time
for taking such appeals has expired).         (c) Cooperation. Each Indemnified
Party shall cooperate fully with the Indemnitor in connection with the
litigation, contest, compromise and settlement of all Claims.

 

3.       Disputes. Unless Seller agrees otherwise in writing, any amounts that
Purchaser asserts are subject to indemnification by the Seller or Shareholders
may not be offset or netted against the quarterly payments required under
Section 1.4(b) of the Agreement unless and until there is a final determination
made by a court of competent jurisdiction that Purchaser is entitled to
indemnity and the amount of the indemnity obligation. Any dispute concerning
indemnity rights and obligations shall be resolved in accordance with the
provisions of Section 6.15 of the Agreement.

 

Asset Purchase Agreement, MTBC & WFSA-18 

 

 

EXHIBIT “I”

 

RETAINED EMPLOYEES

 

Purchaser to provide within thirty (30) days of Closing.

 

Asset Purchase Agreement, MTBC & WFSA-19 

 

 

EXHIBIT “J”

 

TRANSITIONAL COSTS

 

“Transitional Costs” shall mean the following categories of expenses that accrue
on or after July 1, 2016.

 

1. Office Rent* $   2. Postage     3. Payroll     4. Phone     5. All costs
associated with running the business    

 

For so long as Purchaser utilizes any of the above-referenced vendor or trade
accounts, in Purchaser’s sole discretion, Purchaser shall reimburse Seller for
same. The Parties shall work together to transition such accounts as Purchaser
in its sole discretion decides to assume as expeditiously as reasonable.

 

** If Purchaser utgilizes Seller’s facility after August 1, 2016. then Purchaser
shall reimburse Seller for rent payments beginning with rent due on August 1,
2016, which is for the month of August 2016, and each month thereafter until
such time as Purchaser vacates the office space. Purchaser agrees to remit the
rent payments to Seller no later than five (5) days prior to the end of each
month.

 

Asset Purchase Agreement, MTBC & WFSA-20 

 

 

 

 

 

